In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00351-CV

THE CITY OF FORT WORTH, TEXAS,               §   On Appeal from County Court at
Appellant                                        Law No. 2

                                             §   of Tarrant County (2018-004126-2)
V.
                                             §   January 16, 2020
DIANNE POSEY, Appellee                       §   Opinion by Justice Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant City of Fort Worth shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell